Case 4:18-cv-00442-ALM-CMC Document 193-4 Filed 08/19/20 Page 1 of 5 PageID #: 9572




                              EXHIBIT 3
Case 4:18-cv-00442-ALM-CMC Document 193-4 Filed 08/19/20 Page 2 of 5 PageID #: 9573



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.                                                    Case No. 4:18-cv-442-ALM

   David Folkenflik, et al.,

        Defendants


                           PLAINTIFF’S UNOPPOSED MOTION
                         FOR EXTENSION OF TIME TO RESPOND

           NOW COMES Edward Butowsky, the Plaintiff, responding to NPR’s Third Set of

   Interrogatories as follows:

   REQUEST FOR ADMISSION NO. 1: Admit that Plaintiff


           RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 2: Admit that Plaintiff


           RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 3: Admit that Plaintiff did


           RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 4: Admit that


           RESPONSE: Denied.                                                        and the Plaintiff
           objects to this request to the extent that it calls for a legal conclusion.



                                                  -1-
Case 4:18-cv-00442-ALM-CMC Document 193-4 Filed 08/19/20 Page 3 of 5 PageID #: 9574



   REQUEST FOR ADMISSION NO. 5: Admit that



         RESPONSE: Denied.                                                        and the Plaintiff
         objects to this request to the extent that it calls for a legal conclusion.

   REQUEST FOR ADMISSION NO. 6: Admit that



         RESPONSE: Denied.                                                        and the Plaintiff
         objects to this request to the extent that it calls for a legal conclusion.

   REQUEST FOR ADMISSION NO. 7: Admit that You have used Signal to communicate
   since July 10, 2016.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 8: Admit that You have used Signal to communicate
   regarding Seth Rich since July 10, 2016.

         RESPONSE: Denied. I have used Signal for voice communications, but I do not
         recall specifically what was discussed.

   REQUEST FOR ADMISSION NO. 9: Admit that You have used Telegraph to
   communicate since July 10, 2016.

         RESPONSE: Denied.

   REQUEST FOR ADMISSION NO. 10: Admit that You have used Telegraph to
   communicate regarding Seth Rich since July 10, 2016.

         RESPONSE: Denied.

   REQUEST FOR ADMISSION NO. 11: Admit that You have communicated using the
   email address googie18@aol.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 12: Admit that You control, operate and/or maintain
   the email address googie18@aol.com.



                                                -2-
Case 4:18-cv-00442-ALM-CMC Document 193-4 Filed 08/19/20 Page 4 of 5 PageID #: 9575



         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 13: Admit that You have communicated using the
   email address Butowsky32@gmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 14: Admit that You control, operate and/or maintain
   the email address Butowsky32@gmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 15: Admit that You have communicated using the
   email address ebutowsky@gmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 16: Admit that You control, operate and/or maintain
   the email address ebutowsky@gmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 17: Admit that You have communicated using the
   email address ed@chapwoodinvestments.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 18: Admit that You control, operate and/or maintain
   the email address ed@chapwoodinvestments.com.

         RESPONSE: Denied. The account is no longer in use.

   REQUEST FOR ADMISSION NO. 19: Admit that You have communicated using the
   email address edwardbutowsky@gmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 20: Admit that You control, operate and/or maintain
   the email address edwardbutowsky@gmail.com.

         RESPONSE: Denied. The account is no longer in use.

   REQUEST FOR ADMISSION NO. 21: Admit that You have communicated using the


                                          -3-
Case 4:18-cv-00442-ALM-CMC Document 193-4 Filed 08/19/20 Page 5 of 5 PageID #: 9576



   email address googie32@protonmail.com.

         RESPONSE: Admitted.

   REQUEST FOR ADMISSION NO. 22: Admit that You control, operate and/or maintain
   the email address googie32@protonmail.com.

         RESPONSE: Admitted.


   Date: June 5, 2020                   Respectfully submitted,




                                        Ty Clevenger
                                        Texas Bar No. 24034380
                                        P.O. Box 20753
                                        Brooklyn, New York 11202-0753
                                        (979) 985-5289
                                        (979) 530-9523 (fax)
                                        tyclevenger@yahoo.com

                                        Attorney for Plaintiff Edward Butowsky




                                            -4-
